UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-2485 John Hancock Current Interest (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: March 31 Date of reporting period: June 30, 2014 ITEM 1. SCHEDULE OF INVESTMENTS Money Market Fund As of 6-30-14 (Unaudited) Maturity Date Yield* (%) Par value Value Commercial Paper 67.6% (Cost $251,313,721) Bank of Tokyo-Mitsubishi UFJ, Ltd. 07/07/14 0.120 $18,000,000 17,999,640 BMW US Capital LLC 07/07/14 0.070 18,000,000 17,999,790 BNP Paribas Finance, Inc. 07/02/14 0.090 18,000,000 17,999,953 CAFCO LLC 08/04/14 0.170 5,000,000 4,999,197 Caisse Centrale Desjardins 07/11/14 to 08/15/14 0.110 to 0.160 18,000,000 17,998,228 Cargill Global Funding PLC 07/09/14 0.070 18,000,000 17,999,720 Chariot Funding LLC 07/01/14 0.350 10,000,000 10,000,000 Credit Suisse New York 10/01/14 0.330 2,140,000 2,138,195 Deutsche Bank Financial LLC 07/31/14 to 10/27/14 0.280 to 0.370 18,000,000 17,988,955 Electricite de France SA 10/03/14 to 01/06/15 0.180 to 0.550 18,000,000 17,971,594 Essilor International SA 12/15/14 0.300 2,500,000 2,496,521 Govco LLC 08/11/14 0.170 3,700,000 3,699,284 Henkel of America, Inc. 07/01/14 0.080 18,000,000 18,000,000 IBM Corp. 07/01/14 0.070 18,000,000 18,000,000 Jupiter Securitization Company LLC 11/26/14 to 12/17/14 0.260 to 0.280 10,000,000 9,988,280 MetLife Short Term Funding LLC 07/18/14 0.130 5,000,000 4,999,693 Old Line Funding LLC 07/01/14 to 11/24/14 0.100 to 0.220 12,500,000 12,494,852 PNC Bank NA 09/08/14 0.180 to 0.200 2,800,000 2,798,985 Reckitt Benckiser Treasury Services PLC 03/09/15 0.320 4,000,000 3,991,076 Sigma-Aldrich Corp. 07/02/14 0.090 7,000,000 6,999,983 Swedbank AB 07/09/14 0.100 3,750,000 3,749,917 Telstra Corp., Ltd. 07/07/14 0.170 5,000,000 4,999,858 Thunder Bay Funding LLC 07/01/14 0.070 12,000,000 12,000,000 United Technologies Corp. 07/01/14 0.070 4,000,000 4,000,000 1 Money Market Fund As of 6-30-14 (Unaudited) Maturity Date Yield* (%) Par value Value Corporate Interest-Bearing Obligations 23.7% (Cost $88,052,695) American Honda Finance Corp. (P) 12/05/14 to 06/04/15 0.230 $10,000,000 10,000,000 American Honda Finance Corp. (P)(S) 07/17/14 0.246 5,000,000 5,000,000 Commonwealth Bank of Australia (S) 03/19/15 3.500 4,000,000 4,090,318 Credit Suisse USA, Inc. 01/15/15 4.875 9,294,000 9,518,490 National Rural Utilities Cooperative Finance Corp. (P) 05/01/15 0.278 8,000,000 8,000,286 Old Line Funding LLC (P)(S) 08/04/14 to 02/02/15 0.181 6,000,000 6,000,000 PNC Bank NA 01/22/15 to 02/24/15 0.290 to 0.310 7,000,000 7,000,000 Target Corp. 07/18/14 1.125 9,825,000 9,829,132 Toyota Motor Credit Corp. (P) 07/14/14 0.227 10,000,000 10,000,000 UBS AG 01/15/15 3.875 5,857,000 5,968,013 Wells Fargo & Company (P) 06/26/15 1.154 7,780,000 7,845,431 Wells Fargo & Company 10/01/14 3.750 1,430,000 1,441,903 Wells Fargo Bank NA (P) 07/20/15 0.508 3,350,000 3,359,122 U.S. Government & Agency Obligations 1.2% (Cost $4,499,949) Federal Farm Credit Bank (P) 02/19/15 to 02/23/15 0.130 to 0.240 4,500,000 4,499,949 Certificate of Deposit 6.1% (Cost $22,764,108) Bank of Nova Scotia (P) 03/06/15 0.520 4,750,000 4,759,162 Canadian Imperial Bank of Commerce (P) 08/14/14 0.290 1,000,000 1,000,110 Canadian Imperial Bank of Commerce (P) 08/11/14 0.363 1,500,000 1,500,265 Credit Suisse New York (P) 01/23/15 0.625 3,000,000 3,004,062 JPMorgan Chase & Company 01/07/15 0.380 6,000,000 6,000,000 Rabobank USA Financial Corp. (P) 12/23/14 0.280 2,500,000 2,500,509 Wells Fargo Bank NA (P) 03/06/15 0.231 4,000,000 4,000,000 2 Money Market Fund As of 6-30-14 (Unaudited) Par value Value Repurchase Agreement 1.4% (Cost $5,264,000) Barclays Tri-Party Repurchase Agreement dated 6-30-14 at 0.070% to be repurchased at $4,964,010 on 7-1-14, collateralized by $3,575,000 Treasury Inflation Indexed Bonds, 2.000% due 1-15-26 (valued at $5,063,404, including interest) $4,964,000 4,964,000 Repurchase Agreement with State Street Corp. dated 6-30-14 at 0.000% to be repurchased at $300,000 on 7-1-14, collateralized by $310,000 U.S. Treasury Notes, 1.250% due 11-30-18 (valued at $307,675, including interest) 300,000 300,000 Total investments (Cost $371,894,473)† 100.0% Other assets and liabilities, net 0.0% Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the fund. Maturity date represents the final legal maturity date on the security. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end. † At 6-30-14, the aggregate cost of investment securities for federal income tax purposes was $371,894,473. 3 Money Market Fund As of 6-30-14 (Unaudited) Notes to Portfolio of Investments Security valuation. Securities in the fund’s portfolio are valued at amortized cost, in accordance with Rule 2a-7 under the 1940 Act, which approximates market value. The amortized cost method involves valuing a security at its cost on the date of purchase and thereafter assuming a constant amortization to maturity of the difference between the principal amount due at maturity and the cost of the security to the fund. The fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using other significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events or trends, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. As of June 30, 2014, all investments are categorized as Level 2 under the hierarchy described above. Repurchase agreements. The fund may enter into repurchase agreements. When the fund enters into a repurchase agreement, it receives collateral that is held in a segregated account by the fund’s custodian, or for tri-party repurchase agreements, collateral is held at a third-party custodian bank in a segregated account for the benefit of the fund.The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. Collateral received by the fund for repurchase agreements is disclosed in the Fund’s investments as part of the caption related to the repurchase agreement. Repurchase agreements are typically governed by the terms and conditions of the Master Repurchase Agreement and/or Global Master Repurchase Agreement (collectively, MRA). Upon an event of default, the non-defaulting party may close out all transactions traded under the MRA and net amounts owed. Absent an event of default, the MRA does not result in an offset of the net amounts owed. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline or the counterparty may have insufficient assets to pay back claims resulting from close-out of the transactions. For additional information on the fund’s significant accounting policies, please refer to the fund’s most recent semiannual or annual shareholder report. 4 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Current Interest By: /s/ Andrew Arnott Andrew Arnott President Date: August 6, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Andrew Arnott Andrew Arnott President Date: August 6, 2014 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: August 6, 2014
